DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The applicant has elected group 1, claims 1-4 and 16-18.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-4 and 16-18; Group 2, claims 5-8 and Group 3, claims 9-15 in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that an explanation as to why each group lacks unity with each other group specifically describing the unique special technical feature in each group.  This is not found persuasive because the claimed invention of group 1 is drawn to an injector cup, the claimed invention of group 2 is drawn to a spring clip and the claimed invention of group 3 is drawn to a fuel injector assembly. Further, the claimed invention of group 1 (injector cup) can be used with a different spring clip and/or fuel injector assembly than the ones claimed in groups 2 and 3; the claimed invention of group 2 (spring clip) can be used with a different injector cup and/or fuel injector assembly than the ones claimed in groups 1 and 3; and the claimed invention of group 3 (fuel injector assembly) is an assembly of a fuel injector, injector cup, and spring clip, which are known assemblies in the prior art (note: the prior art of Serra et. al. (U.S. 20150101572) teaches one such assembly of a fuel injector, injector cup, and spring clip), and thus does not have unique features of its own. Additionally, while the claimed inventions of group 1 (injector cup) and group . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a length in a range of some millimeters" in claim 4 is a relative term which renders the claim indefinite.  The term "a length in a range of some millimeters" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, any length can be measured in millimeters (e.g. 1 mile is 1.609*10^6 mm, and the wavelength of visible light is in the range of about 400*10^-6 mm to about 700*10^-6 mm), and as such, it is unclear exactly how large or small of a range is meant to be encompassed by the term "a length in a range of some millimeters" in claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serra et. al. (U.S. 20150101572).
Regarding claim 1, Serra teaches an injector cup for a fluid injection assembly of an internal combustion engine, the injector cup comprising:
a cup body (fig. 5; 103) extending along a central longitudinal axis (101) from a first axial end (top) to a second axial end (bottom);
a ring (111) adjoining a border (bottom outer edge) of the second axial end and radially extending beyond said border (as shown in fig. 5); 
wherein a base surface (bottom side of 111) of the ring faces away from the first axial end and defines a reference plane (reference plane is same plane as bottom side of 111) extending orthogonally to the longitudinal axis;
the ring comprises two wings (114 as shown in fig. 5), wherein each wing includes a free end section (top most portion of 114) extending bent away from the reference 
a through opening (fig. 4; generally around 111, and between 114) in the ring disposed between the two wings.
Regarding claim 2, Serra further teaches an injector cup according to claim 1, wherein each wing includes an end face (end of 114) extending parallel to or inclined to the reference plane (fig. 4; [0062]; note ends of 114 appear to be bent in an upwards direction and roughly extend parallel with 111, as shown in fig. 4 and suggested by [0062]).
Regarding claim 3, Serra further teaches an injector cup according to claim 1, wherein:
the wings are cut from the ring along a cut line or a recess having a shape like a T-profile extending along the reference plane (as shown in fig. 4; note the cut line for opening 110);
the two wings each include an end face (end of 114), wherein the two end faces face each other (as shown in fig. 4; note: top inside edge of 114 faces each other); and 
the end section of each wing bends away from the reference plane (as shown in fig. 4-5).
Regarding claim 4, Serra further teaches an injector cup according to claim 1, wherein: 
each end face adjoins a neighboring front side face at an edge (as shown in fig. 4-5; each face adjoins a neighboring face at an edge); 
the edge has a length in a range of some millimeters (note any length can be measured in mm, also see 112 rejection above); 
or the end face in a direction parallel to the edge has a length in a range of some millimeters (note any length can be measured in mm, also see 112 rejection above).
Regarding claim 16, Serra further teaches an injector cup according to claim 1, wherein:
each wing (114) has a front side face (top side of 111) extending angled relative to the cup reference plane by a bending angle (fig. 4; note the bend in 114, where top side of 111 on 114 is bent upwards, and then bent over into a “C” shape); and
both front side faces face each other (fig. 4; note how the top side of 111 on the inside of the “C” shape of 114 faces each other).
Regarding claim 17, Serra further teaches an injector cup according to claim 1, wherein:
each wing has a front side face extending angled relative to the cup reference plane by a bending angle (see claim 16 above); and
both wings are formed mirror symmetrically to each other (as shown in fig. 4).
Regarding claim 18, Serra further teaches an injector cup according to claim 1, wherein:
each wing has a front side face extending angled relative to the cup reference plane by a bending angle (see claim 16 above); and
the end sections of the wings extend orthogonally with respect to the cup reference plane (as shown in fig. 4; note part of outermost extent of end section of 114 has a roughly vertically planer surface which is roughly orthogonal with respect to the cup reference plane).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747